EXHIBIT 10.2

PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE AWARD – FINANCIAL
PG&E CORPORATION, a California corporation, hereby grants Performance Shares to
the Recipient named below.  The Performance Shares have been granted under the
PG&E Corporation 2014 Long-Term Incentive Plan, as amended (the "LTIP").  The
terms and conditions of the Performance Shares are set forth in this cover sheet
and the attached Performance Share Agreement (the "Agreement").
Date of Grant: August 08, 2016
Name of Recipient: David Thomason
Recipient's Participant
ID:                                                             XXXXXXXX
Number of Performance Shares:                                                  
777


By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement.  You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement.  You are also
acknowledging receipt of this award, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Performance Shares dated March 1, 2016.
If, for any reason, you wish to not accept this award, please notify PG&E
Corporation in writing within 30 calendar days of the date of this award at
ATTN: LTIP Administrator, Pacific Gas and Electric Company, 245 Market Street,
N2T, San Francisco, 94105.














Attachment



--------------------------------------------------------------------------------

PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT- FINANCIAL
The LTIP and Other Agreements
This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Performance Shares, subject to the terms of the LTIP. 
Any prior agreements, commitments or negotiations are superseded.  In the event
of any conflict or inconsistency between the provisions of this Agreement and
the LTIP, the LTIP will govern.  Capitalized terms that are not defined in this
Agreement are defined in the LTIP. In the event of any conflict between the
provisions of this Agreement and the PG&E Corporation 2012 Officer Severance
Policy, this Agreement will govern.  The LTIP provides the Committee with
discretion to adjust the performance award formula.
For purposes of this Agreement, employment with PG&E Corporation means
employment with any member of the Participating Company Group.
 
Grant of
Performance Shares
PG&E Corporation grants you the number of Performance Shares shown on the cover
sheet of this Agreement (the "Performance Shares").  The Performance Shares are
subject to the terms and conditions of this Agreement and the LTIP.
 
Vesting of Performance Shares
 
 
 
 
 
Settlement in Shares/
Performance Goals
As long as you remain employed with PG&E Corporation, the Performance Shares
will vest upon, and to the extent of, the Committee's certification of the
extent to which performance goals have been attained for this award, which
certification will occur on or after January 1 but before March 15 of the third
year following the calendar year of grant specified in the cover sheet (the
"Vesting Date").  Except as described below, all Performance Shares that have
not vested will be cancelled upon termination of your employment.
 
Vested Performance Shares will be settled in shares of PG&E Corporation common
stock, subject to the satisfaction of Withholding Taxes, as described below. The
number of shares you are entitled to receive will be calculated by multiplying
the number of vested Performance Shares by the "rounded payout percentage"
determined as follows (except as set forth elsewhere in this Agreement), rounded
to the nearest whole number:
 
Upon the Vesting Date, PG&E Corporation's total shareholder return ("TSR") will
be compared to the TSR of the fourteen other companies in PG&E Corporation's
comparator group(1) for the prior three calendar years, consisting of 2016,
2017, and 2018 (the "Performance Period").(2)  Subject to rounding
considerations, if PG&E Corporation's TSR falls below the 25th percentile of the
comparator group the payout percentage will be 0%; if PG&E Corporation's TSR is
at the 25th percentile, the payout percentage will be 25%; if PG&E Corporation's
TSR is at the 60th percentile, the payout percentage will be 100%; and if PG&E
Corporation's TSR is in the 90th percentile or higher, the payout percentage
will be 200%.  If PG&E Corporation's TSR performance is between the 25th
percentile and the target, or between the target and the 90th percentile, the
rounded payout percentage is determined by straight-line interpolation between
the performance percentile associated with each comparator rank and between the
rounded payouts
 
associated with each performance percentile (including the 25th, 60th, and 90th
percentiles) as shown in above table, rounded down to the nearest whole number.
 
(1) The current Performance Comparator Group consists of the following
companies:  Ameren Corporation, American Electric Power, CMS Energy,
      Consolidated Edison, Inc., DTE Energy, Duke Energy, Edison International,
Eversource Energy, NiSource, Inc., Pinnacle West Capital,
      SCANA Corp., Southern Company, Wisconsin Energy Corporation, and Xcel
Energy, Inc.  PG&E Corporation reserves the right to change the
      companies comprising the comparator group and the resulting payout
percentage table in accordance with the rules established by PG&E
      Corporation in connection with this award.
 
(2) PG&E Corporation's TSR performance is measured by the value of stock price
appreciation and dividends paid and reinvested, relative
      to companies in the Performance Comparator Group.  For these purposes,
average share price will be measured by comparing the average
      per share closing price of PG&E Corporation common stock during the 20
trading days before the beginning and the end of the Performance
      Period.
 
The following table sets forth the rounded payout percentages for the TSR
rankings that could be achieved by companies within the comparator group:
 
Number of Companies in
Total (excluding PG&E Corporation)   - 14
                                                       Performance             
    Rounded
                                Rank                Percentile                 
      Payout

                                  1                        100%                 
           200%
                                  2                          93%               
             200%
                                                              90%               
             200%
                                  3                          86%               
             186%
                                  4                          79%               
             162%
                                  5                          71%               
             138%
                                  6                          64%               
             114%
                                                              60%               
             100%
                                  7                          57%               
              94%
                                  8                          50%               
              79%
                                  9                          43%               
              63%
                                10                          36%                 
            48%
                                11                          29%                 
            33%
                                                              25%               
              25%
                                12                          21%                 
              0%
                                13                          14%                 
              0%
                                14                            7%               
                0%
 
The payout percentage, if any, will be determined as soon as practicable
following the date that the Committee (or a subcommittee of that Committee) or
an equivalent body certifies the extent to which performance goals have been
attained, pursuant to Section 10.5(a) of the LTIP.  PG&E Corporation will issue
shares as soon as practicable after such determination, but no earlier than the
Vesting Date, and not later than March 15 of the calendar year following
completion of the Performance Period.



Dividends
Each time that PG&E Corporation declares a dividend on its shares of common
stock, an amount equal to the dividend multiplied by the number of Performance
Shares granted to you by this Agreement will be accrued on your behalf.  If you
receive a Performance Share settlement in accordance with the preceding
paragraph, at that same time you also will receive a cash payment equal to the
amount of any dividends accrued with respect to your Performance Shares over the
Performance Period multiplied by the same payout percentage used to determine
the number of shares you are entitled to receive, if any.
 
Voluntary Termination
If you terminate your employment with PG&E Corporation voluntarily before the
Vesting Date (other than for Retirement), all of the Performance Shares will be
cancelled as of the date of such termination and any dividends accrued with
respect to your Performance Shares will be forfeited.
 
Termination for Cause
If your employment with PG&E Corporation is terminated at any time by PG&E
Corporation for cause before the Vesting Date, all of the Performance Shares
will be cancelled as of the date of such termination and any dividends accrued
with respect to your Performance Shares will be forfeited.  In general,
termination for "cause" means termination of employment because of dishonesty, a
criminal offense, or violation of a work rule, and will be determined by and in
the sole discretion of PG&E Corporation.
 
Termination other than for Cause
If your employment with PG&E Corporation is terminated by PG&E Corporation other
than for cause or Retirement before the Vesting Date, a portion of your
outstanding Performance Shares will vest proportionally based on the number of
months during the Performance Period that you were employed (rounded down)
divided by the number of months in the Performance Period (36 months).  All
other outstanding Performance Shares will be cancelled, and any associated
accrued dividends will be forfeited, unless your termination of employment was
in connection with a Change in Control as provided below. Your vested
Performance Shares will be settled, if at all, as soon as practicable after the
Vesting Date and no later than March 15 of the year following completion of the
Performance Period, based on the same payout percentage applied to active
employees.  At that time you also will receive a cash payment, if any, equal to
the amount of dividends accrued over the Performance Period with respect to your
vested Performance Shares multiplied by the same payout percentage used to
determine the number of shares you are entitled to receive, if any.
 
Retirement
If you retire before the Vesting Date, your outstanding Performance Shares will
continue to vest as though your employment had continued and will be settled, if
at all, as soon as practicable following the Vesting Date and no later than
March 15 of the year following completion of the Performance Period based on the
same payout percentage applicable to active employees.  At that time you also
will receive a cash payment, if any, equal to the amount of dividends accrued
over the Performance Period with respect to your Performance Shares multiplied
by the same payout percentage used to determine the number of shares you are
entitled to receive, if any.  Your termination of employment will be considered
a Retirement if you are age 55 or older on the date of termination (other than
termination for cause) and if you were employed by PG&E Corporation for at least
five consecutive years ending on the date of termination of your employment.
 
Death/Disability
If your employment terminates due to your death or disability before the Vesting
Date, all of your Performance Shares will vest immediately and will be settled,
if at all, as soon as practicable after the Vesting Date and no later than March
15 of the year following completion of the Performance Period, based on the same
payout percentage applied to active employees.  At that time you also will
receive a cash payment, if any, equal to the amount of dividends accrued over
the Performance Period with respect to your Performance Shares multiplied by the
same payout percentage used to determine the number of shares you are entitled
to receive, if any.
 
Termination Due to Disposition of Subsidiary
If your employment is terminated (other than for cause, your voluntary
termination, or Retirement) (1) by reason of a divestiture or change in control
of a subsidiary of PG&E Corporation, which divestiture or change in control
results in such subsidiary no longer qualifying as a subsidiary corporation
under Section 424(f) of the Internal Revenue Code of 1986, as amended, or (2)
coincident with the sale of all or substantially all of the assets of a
subsidiary of PG&E Corporation, then your outstanding Performance Shares will
vest and be settled in the same manner as for a "Termination other than for
Cause" described above.
 
Change in Control
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the "Acquiror"), may, without your consent, either assume or continue
PG&E Corporation's rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Performance Shares
subject to this Agreement.
If the Acquiror assumes or continues PG&E Corporation's rights and obligations
under this Agreement or substitutes a substantially equivalent award, TSR will
be calculated by combining (a) the TSR of PG&E Corporation for the period from
January 1 of the year of grant to the date of the Change in Control, and (b) the
TSR of the Acquiror from the date of the Change in Control to the last day of
the Performance Period. The number of shares, if any, you are entitled to
receive upon settlement of the assumed, continued or substituted Performance
Share award will be  determined based on the rounded payout percentage reflected
in the table set forth above for the highest percentile TSR performance met or
exceeded when calculated on that basis, and considering any adjustments to the
comparator group.  Settlement will occur as soon as practicable after the
Vesting Date and no later than March 15 of the year following completion of the
Performance Period.  At that time you also will receive a cash payment, if any,
equal to the amount of dividends accrued with respect to your Performance Shares
over the Performance Period multiplied by the same payout percentage used to
determine the number of shares you are entitled to receive, if any.
If the Change in Control of PG&E Corporation occurs before the Vesting Date, and
if this award is neither assumed nor continued by the Acquiror or if the
Acquiror does not provide a substantially equivalent award in substitution for
the Performance Shares subject to this Agreement, all of your outstanding
Performance Shares will vest and become nonforfeitable on the date of the Change
in Control.  Such vested Performance Shares will be settled, if at all, as soon
as practicable following the original Vesting Date and no later than March 15 of
the year following completion of the Performance Period.  The payout percentage,
if any, will be based on TSR for the period from January 1 of the year of grant
to the date of the Change in Control compared to the TSR of the other companies
in PG&E Corporation's comparator group for the same period. At that time you
also will receive a cash payment, if any, equal to the amount of dividends
accrued with respect to your Performance Shares to the date of the Change in
Control multiplied by the same payout percentage used to determine the number of
shares you are entitled to receive, if any.
 
Termination In Connection with a Change in Control
If your employment is terminated by PG&E Corporation other than for cause in
connection with a Change in Control within two years following the Change in
Control, all of your outstanding Performance Shares (to the extent they did not
previously vest upon failure of the Acquiror to assume or continue this award)
will vest and become nonforfeitable on the date of termination of your
employment.
If your employment is terminated by PG&E Corporation other than for cause in
connection with a Change in Control within three months before the Change in
Control occurs, all of your outstanding Performance Shares will vest in full and
become nonforfeitable (including the portion that you would have otherwise
forfeited based on the proration of vested Performance Shares through the date
of termination of your employment) as of the date of the Change in Control.
Your vested Performance Shares will be settled, if at all, as soon as
practicable following the original Vesting Date and no later than March 15 of
the year following completion of the Performance Period, based on the same
payout percentage applied to active employees (determined consistent with the
method described above under "Change in Control"). At that time you also will
receive a cash payment, if any, equal to the amount of dividends accrued over
the Performance Period with respect to your vested Performance Shares multiplied
by the same payout percentage used to determine the number of shares you are
entitled to receive, if any. PG&E Corporation has the sole discretion to
determine whether termination of your employment was made in connection with a
Change in Control.
 
Withholding Taxes
The number of shares of PG&E Corporation common stock that you are otherwise
entitled to receive upon settlement of your Performance Shares will be reduced
by a number of shares having an aggregate Fair Market Value, as determined by
PG&E Corporation, equal to the amount of any Federal, state, or local taxes of
any kind required by law to be withheld by PG&E Corporation in connection with
the Performance Shares determined using the applicable minimum statutory
withholding rates, including social security and Medicare taxes due under the
Federal Insurance Contributions Act and the California State Disability
Insurance tax ("Withholding Taxes").  If the withheld shares were not sufficient
to satisfy your minimum Withholding Taxes, you will be required to pay, as soon
as practicable, including through additional payroll withholding, any amount of
the Withholding Taxes that is not satisfied by the withholding of shares
described above.
 
Leaves of Absence
For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed.  If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment.  See above under
"Voluntary Termination."
PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.
 
 No Retention Rights
 This Agreement is not an employment agreement and does not give you the right
to be retained by PG&E Corporation.  Except as otherwise provided in an
applicable employment agreement, PG&E Corporation reserves the right to
terminate your employment at any time and for any reason.
 
 Recoupment of Awards
 Awards are subject to recoupment in accordance with any applicable law and any
recoupment policy adopted by the Corporation from time to time.
 
 Applicable Law  This Agreement will be interpreted and enforced under the laws
of the State of California.

 
 
